SPARLING, Justice,
dissenting.
I believe that there is insufficient evidence of fraudulent intent. Accordingly, I dissent.
Both the cashier and arresting officer testified that appellant walked — not ran— from the location of the cashier’s booth. That fact, coupled with the fact that appellant left his check with the cashier, is the only evidence of flight, which, in turn, is the only evidence of fraudulent intent.
I can find no authority — cited by majority or otherwise — that affirms on such sketchy evidence of intent. For example, this court in Williams v. State, 646 S.W.2d 630 (Tex.App.—Dallas 1983, no pet.), held that there was insufficient evidence of knowledge that the instrument was forged, yet in my judgment, the facts proving knowledge in Williams are much stronger than the facts here. Although I disagree with the extreme holding of Williams, see Williams, 646 S.W.2d at 632, I must adhere to prevailing authority. Therefore, I would reverse the judgment of the trial court and reform to show an acquittal. *348Burks v. United States, 437 U.S. 1, 98 S.Ct. 2141, 57 L.Ed.2d 1 (1978).